Citation Nr: 1446391	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  14-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right eye enucleation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

REMAND

The veteran served on active duty from August 1972 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision, by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's claims for a rating in excess of 40 percent for right eye enucleation and entitlement to a TDIU.  

In his substantive appeal (VA Form 9), received in February 2014, the Veteran indicated that he did not want a Board hearing.  However, in a letter dated October 6, 2014, the Veteran's attorney indicated that the Veteran wished to have a videoconference hearing before a Veterans Law Judge.  Subsequently, on October 7, 2014, the Veteran's attorney indicated that the Veteran wished to have a hearing before a member of the Board sitting at the RO instead of the videoconference hearing.  In light of the Veteran's request, and because the RO schedules hearings before the Board at the RO, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  He and his attorney should be given time to prepare.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

